Citation Nr: 1146492	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO. 08-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for disability of both shoulders.

3. Entitlement to service connection for tinea pedis (claimed as foot fungus). 

4. Entitlement to service connection for a scar residual of a left shoulder shrapnel wound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The Veteran served on active military duty from January 1966 to June 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that while the Veteran had claimed entitlement to service connection for arthritis of the shoulders, the Board has recharacterized the claim as one for disability of the shoulders, based on the inherent unreasonableness of requiring medical knowledge of the Veteran or requiring medically accurate pleadings in claims for Veteran's benefits. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must address claims as reasonably raised by the evidence and the Veteran's complaints, and should not limit claims by imputing to the Veteran medical knowledge of claimed disabilities). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hypertension due to the "mandatory taking of salt pills before every meal," exposure to herbicides during his service in Vietnam, and manifestation of the disease during the one-year presumptive period following his discharge from service.  The Board finds that additional development is warranted only in regard to the first theory of entitlement.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board will afford the Veteran a VA examination to include an opinion on whether the Veteran's hypertension is likely related to the ingestion of salt pills in service. 


In regard to the Veteran's claims for service connection for disability (arthritis) of the shoulders and residual scar of the left shoulder due to a shrapnel wound, the Board observes that the Veteran has advanced several theories of entitlement.  He contends that he has arthritis of the shoulders due to exposure to herbicides and exposure to "different weather conditions," including from sleeping on the ground in the snow.  He also contends that he has arthritis and a scar of the left shoulder from the shrapnel wound he sustained in service.

The Board notes that the Veteran was afforded a VA examination in connection with his claim in August 2005.  The examiner reported that x-rays of the left shoulder were "normal."  The examiner provided a diagnosis of left shoulder strain of unknown etiology.  The examiner opined that "because the shrapnel was superficial, meaning right below the skin and not penetrating the muscle into the bone, that it is at least as likely as not the cause of his current arthritis of his shoulders."  The Board observes that only x-rays of the left shoulder were noted which were reported as normal.  The examiner does not discuss positive radiographic findings from any other tests in the report.  Thus, the basis for the examiner's reference to "current arthritis" of the "shoulders" is unclear.  In addition, the examiner did not specifically indicate whether there was any discernable presence of a residual scar from the Veteran's documented in-service shrapnel wound to the left shoulder.  For these reasons, the Board finds that the August 2005 VA examination is inadequate for adjudication purposes.  

The Board also notes that the Veteran provided a March 2007 letter from H.C.W., a private treating physician, in which that physician opines that the Veteran has "degenerative joint disease of his spine with some involvement of the shoulders," and further opines, "The premature degenerative disease of the spine may be a service related disorder if the patient has exposure to Agent Orange."  Significantly, the physician provides no rationale or medical basis for his assertions that a degenerative condition of the Veteran's shoulders are related to degenerative disease of the spine, or for his assertion that Agent Orange is implicated in the identified degenerative process. The physician has also used the term "may" as a descriptor of the possibility of an association. (Both Federal regulation and case law preclude granting service connection predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102 (1997); see e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).)  Thus, the Board finds that the March 2007 opinion is also inadequate for adjudication purposes. 

Nevertheless, the VA and private opinions remain evidence of an "indication" that the Veteran's claimed bilateral shoulder disorder and residuals of shrapnel wound to the left shoulder are related to in-service events and once VA provides an examination in a service connection claim, the examination must be adequate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board finds that the Veteran should be afforded another VA examination to include a nexus opinion.  

Regarding the Veteran's bilateral foot fungus claim, the Veteran and his authorized representative, in submitted statements and in the informal hearing presentation submitted in October 2011, have contended that he has foot fungus stemming from boots worn in service and from the damp condition of his feet in the course of combat in Vietnam. Despite the absence of service records of treatment for foot fungus, the Veteran's receipt of a Combat Action Ribbon and a Purple Heart, as well as his documented shrapnel wounding, adequately supports the Veteran's engagement in combat in Vietnam during the Vietnam era.  The wearing of combat boots in a damp condition is consistent with the circumstances and conditions of the Veteran's combat service in Vietnam.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease; it is not equivalent to a statutory presumption that the claimed condition is service connected.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Therefore, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and his or her current disability.  Id.  The Veteran has not specifically contended that he observed any symptoms of an infection of the feet during service, and there is no competent evidence of record that otherwise links any tinea pedis of the feet to the Veteran's military service.  For these reasons, the Board finds it is necessary to afford the Veteran a VA examination to include a nexus opinion.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature of the Veteran's hypertension and to provide an opinion on the possible relationship between his hypertension and service.  The Veteran's claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All indicated tests should be performed and reported in detail.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to the ingestion of salt pills in service essentially how the Veteran has related this event. 

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to provide an opinion without a resort to speculation, then he or she should so indicate and provide a rationale for why an opinion could not be provided.

2.  The Veteran should be afforded an appropriate examination to address the nature and etiology of his claimed bilateral shoulder disability and residuals of shrapnel wound of the left shoulder.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following: 

For each disability identified for each shoulder, including arthritis and scar, the examiner should opine whether it is at-least-as-likely-as-not (50 percent probability or greater) that the disability is causally related to the Veteran's (1) presumed exposure to herbicide agents in the course of his service in Vietnam during the Vietnam era, (2) exposure to "different weather conditions," including from sleeping on the ground in the snow, and (3) residuals of shrapnel wound to the left shoulder.  The examiner must specifically address the August 2005 VA opinion and March 2007 opinion by H.C.W.   

Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  The Veteran should be afforded an appropriate examination to address the nature and etiology of his tinea pedis (claimed as foot fungus).  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following: 

The examiner should opine whether it is at-least-as-likely-as-not (50 percent probability or greater) that any tinea pedis (claimed as foot fungus) is causally related to the Veteran's wearing of combat boots in a damp condition during service.  The examiner is advised that the Veteran is a combat veteran and he served in the Republic of Vietnam.   

Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded service connection claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

